IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. PD-1352-09




CURTIS LARIS METCALFE, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE NINTH COURT OF APPEALS
 JASPER COUNTY



                        Per curiam.   Keasler, and Hervey, J.J., dissent.

O R D E R 

           The petition for discretionary review violates Rule of Appellate Procedure 9.3 and
68.4(i) because the original petition is not accompanied by 11 copies and does not contain
a copy of  the opinion of the court of appeals.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition must be filed in the
Court of Criminal Appeals within thirty days after the date of this order.
En banc.
Delivered: December 16, 2009
Do Not Publish.